Citation Nr: 1741818	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 10-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This appeal to the Board of Veterans' (Board) arose from an August 2009 rating decision for the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013 and May 2016, the Board remanded the claim for additional development. 

The Board notes that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, and consistent with Clemons, the Board has characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder, to include PTSD and depression.

As also noted in the September 2013 remand, on July 25, 2012, the Veteran failed to report for a scheduled Board hearing, of which he was notified in a June 20, 2012, letter. The Veteran has not requested rescheduling of the hearing. As such, his hearing request has been deemed withdrawn. 38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

An acquired psychiatric disorder did not manifest during active service or within one year of separation from service, and was not otherwise caused by active service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in December 2008. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Board has remanded this matter previously so that a VA examination could be provided addressing the etiology of the appellant's claimed psychiatric disability. 

A May 2017 correspondence from the RO shows that attempts were made to contact the Veteran via electronic mail, regular mail, and telephone with no response from the Veteran in order to re-schedule a VA examination, as he had failed to report previously. Additionally, the Board notes that recent mail has been returned to the Board as undeliverable, but a new address was found and the correspondence has been forwarded to that address. Further, and most recently, VA received correspondence dated in September 2017 from the Veteran, with a return address identical to the address to which the initial examination scheduling letter was sent. The Board notes that while VA has a duty to assist a Veteran in the development of his claim, this duty is not limitless. It is the Veteran's duty to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him. Hyson v. Brown, 5 Vet. App. 262 (1993).

When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655 (a), (b) (2016). 

The Board finds that the Veteran has not provided any cause for missing his VA examination. "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under VA regulations, it is incumbent upon the appellant to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits. Dusek v. Derwinski, 2 Vet. App. 519 (1992). When necessary or requested, the appellant must cooperate with the VA in obtaining evidence. 

The Veteran, without good cause, failed to report to the scheduled examination. Thus, despite VA's efforts to assist the appellant in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts. Without additional assistance from the appellant, VA is unable to provide any additional assistance. The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.

The appellant's failure to attend the 2017 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim for service connection. Therefore, the Board is to adjudicate the claim for service connection based on the evidence of record. 38 C.F.R. § 3.655 (2016).

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection- Psychiatric Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).

The Veteran contends that his psychiatric disability was due to experiences incurred during active service that includes an episode where he claims that a fellow service member committed suicide in front of him.  

A review of the Veteran's service treatment records shows that there are no reports or treatments for any psychiatric conditions. The Veteran was evaluated clinically normal on separation from service.

The first medical evidence that shows treatments for a psychiatric disability are noted in April 2006. A private treatment record indicated that the Veteran was diagnosed with depression and anxiety.

A review of the VA treatment records from 2006 to 2017 shows that the Veteran received mental health treatment and counseling for depression. While a nurse practitioner's note indicated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD in 2014, there is no such record of a clinical diagnosis of PTSD in the VA treatment records. The Veteran has been diagnosed with depression.

The Veteran has asserted that his psychiatric disability was caused by experiences that occurred during active service. With regards to the Veteran's assertions as to a medical nexus between his psychiatric disorder and service, the Board finds that his statements are of no probative value because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of his psychiatric disability. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The question of causation, in this case, involves a complex medical issue that the appellant is not competent to address. Moreover, neither the appellant nor his representative has produced a medical opinion to support his contentions. There is simply no competent medical evidence of record to establish a nexus between the Veteran's current psychiatric disability and any event, injury, or disease in service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed psychiatric disorder is related to service. As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


